[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION DE: MOTION FOR STIPULATION
The defendant moved for a modification of periodic alimony, and revised motion (#186) was filed on October 28, 1996 which was heard at a contested hearing held November 5, 1996. The defendant filed a brief on November 12, 1996 to which the plaintiff responded on November 14, 1996. The court recites this history of the pending matter to demonstrate that the 120 day limit for decision has not been reached.
The parties have now resolved their differences via two stipulations filed with a "Motion Re Stipulation" dated February 26, 1997 and filed in the court today.
The stipulations are found to be fair and equitable. They are approved. The judgment is so modified and
Ordered, the periodic alimony order is reduced to $1.00 per year until December 31, 1999 non-modifiable for the said period and for said amount.
HARRIGAN, J.